Case: 15-60461      Document: 00513592431         Page: 1    Date Filed: 07/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60461
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 14, 2016
CLAUDIA HERNANDEZ-ABREGON,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A090 633 155



Before HIGGINBOTHAM, ELROD and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Claudia Hernandez-Abregon, a native and citizen of Guatemala,
petitions this court to review the decision of the Board of Immigration Appeals
(BIA) dismissing her appeal from the order of the Immigration Judge (IJ)
denying her application for withholding of removal.                 Hernandez-Abregon
contends that she was entitled to withholding of removal because she was



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60461    Document: 00513592431       Page: 2   Date Filed: 07/14/2016


                                   No. 15-60461

persecuted and fears persecution on account of her membership in a particular
social group, specifically, individuals who were sexually assaulted by gangs
and resisted gang recruitment.
      We review the BIA’s decision and consider the IJ’s decision to the extent
that it influenced the BIA. See Mikhael v. INS, 115 F.3d 299, 302 (5th Cir.
1997). Agency legal conclusions are reviewed de novo “‘unless a conclusion
embodies [the BIA’s] interpretation of an ambiguous provision of a statute that
it administers,’” in which case deference is required.       Orellana-Monson v.
Holder, 685 F.3d 511, 517 (5th Cir. 2012) (quoting Chevron U.S.A., Inc. v.
Natural Res. Def. Council, Inc., 467 U.S. 837, 844 (1984)). Such deference is
required where, as here, the BIA has applied the social distinction and
particularity test to determine that a proposed group does not qualify as a
“particular social group.” See Orellana-Monson, 685 F.3d at 521. Therefore,
this court should defer to the BIA’s conclusion unless it was arbitrary and
capricious. See id. at 517, 521.
      A particular social group is “a group of persons that share a common
immutable characteristic that they either cannot change or should not be
required to change because it is fundamental to their individual identities or
consciences.” Orellana-Monson, 685 F.3d at 518. “[T]he risk of persecution
alone does not create a particular social group and the term should not be a
catch all for all persons alleging persecution who do not fit elsewhere.” Id. at
518-19. This court defers to the BIA’s requirements that a particular social
group have “social visibility,” meaning that “members of a society perceive
those with the characteristic in question as members of a social group,” and
“particularity,” meaning that the group “can accurately be described in a
manner sufficiently distinct that the group would be recognized, in the society




                                        2
    Case: 15-60461     Document: 00513592431     Page: 3   Date Filed: 07/14/2016


                                  No. 15-60461

in question, as a discrete class of persons.” Id. at 519 (internal quotation marks
and citations omitted).
      Like the petitioner in Orellana-Monson, Hernandez-Abregon’s purported
group lacks particularity because it “encompasses a wide swath of society
crossing many political orientations, lifestyles, and identifying factors.”
Orellana-Monson, 685 F.3d at 522.           Additionally, Hernandez-Abregon’s
purported group lacks social visibility because there is no evidence that
individuals who were sexually assaulted by gangs and resisted gang
recruitment would be perceived by society as a distinct group. See id. Thus,
the BIA’s determination that Hernandez-Abregon failed to show persecution
on account of membership in a particular social group, as required to succeed
on her claim for withholding of removal, was reasonable and not arbitrary or
capricious. See id. at 521.
      Accordingly, her petition is DENIED.




                                        3